DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is sent in response to Applicant’s Communication received 6/22/2022 for application number 17/228,561. 

Claims 21-42 are presented for examination. Claims 21, 30 and 37 are independent claims.   Claims 1-20, 25 and 32 have been cancelled.  Claims 41-42 have been added.

Response to Arguments
Applicant’s prior art arguments to claims 21, 30 and 37 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 21, 30 and 37, and their dependent claims has changed. However, a newly found prior arts are applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 24, 29-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing et al (US Patent Application 2012/0023462; hereinafter Rosing) in view of Kim (US Patent No. 9,367,227; hereinafter Kim).

As to independent claim 21, Rosing teaches an electronic device [Fig. 2, Para 0014 - Electronic reader 200] comprising: 
a display [Fig. 2, Para 0014 – display unit 205]; and 
one or more processors [Fig. 2, Para 0014 - processing engine 230] configured to: 
cause display of a first page of first article on the display [para 0015 - FIGS. 3A and 3b illustrate a process flow for skipping ahead to a subsequent section, chapter, or article of electronic content according to an embodiment of the present invention…the user is viewing chapter two of an electronic book]; and
provide inter-article navigation and intra-article navigation, by:
in response to receiving a horizontal user input [Para 0015 - a touchscreen gesture is received while a user is viewing a current section of digital content… initial touchpoints 315a and 315b represent the starting location of a multi-touch gesture, or a two-finger touchscreen gesture made by a user for example. As shown, the user's fingers 311 move simultaneously and horizontally from the right side of the display to the left side of the display], perform the inter-article navigation by causing display of a second article that is different than the first article on the display [Para 0016 - As shown in the exemplary embodiment of FIG. 3B, the processing engine causes the section or chapter to advance from chapter two to the beginning of chapter three, and from page 24 to page 35 of the electronic book]; and
Although Rosing teaches intra-article navigation with single finger [Para 0009 - a single finger swipe is the pervasive method for navigating through individual pages of a digital book or digital periodical], Rosing does not explicitly teach:
in response to receiving a vertical user input, perform the intra-article navigation by causing a second page of the first article to be displayed on the display.
However, Kim teaches in the same field of endeavor:
in response to receiving a vertical user input, perform the intra-article navigation by causing a second page of the first article to be displayed on the display [Fig. 19 and 20, Col 16, lines 23-33 - vertical strokes move chapter-to-chapter. A downward vertical stroke (e.g., strokes 1908 and 1912) advances one chapter at a time toward the end of the eBook. An upward vertical stroke (not shown) moves one chapter at a time toward the beginning of the eBook. Additionally, horizontal stokes move a single page forward (for a left-to-right motion) and a single page backward (for a right-to-left motion); Col 17, lines 41-56 - the pattern may be cascaded to form sequences of interleaved horizontal strokes and vertical strokes, where each set sequence may be interpreted as moving one or more chapters and/or one or more pages about those new chapters.  It is noted that pattern 2000 is merely one example pattern that may be used to implement chapter navigation on a touch-screen display 104. The example pattern 2000 is not intended to be limiting – Examiner notes that Kim provides a mere example of horizontal stokes and vertical stokes for inter-article and intra-article navigations, which are opposite of what the claim limitations require.  However, it is obvious to one of ordinary skill to apply the reverse pattern to obtain inter-article and intra-article navigation as claimed].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Kim at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing to include the concept of a chapter navigation user interface taught by Kim to overcome a need for improving a reader's ability to hold and interact with the readers [Kim, Col 1, lines 20-22].
One of the ordinary skill in the art wanted to be motivated to include the concept of a chapter navigation user interface taught by Kim to overcome a need for improving a reader's ability to hold and interact with the readers [Kim, Col 1, lines 20-22].
As to dependent claim 24, Rosing teaches the electronic device of claim 21, wherein the one or more processors are configured to: receive the horizontal user input while a first page of the first article is displayed on the display; and cause display of a first page of the second article on the display in response to receiving the horizontal user input [Fig. 3A and 3B, Para 0016 - As shown in the exemplary embodiment of FIG. 3B, the processing engine causes the section or chapter to advance from chapter two to the beginning of chapter three, and from page 24 to page 35 of the electronic book. Moreover, this section advance operation may be accomplished while at any point in the current section].


As to dependent claim 24, Rosing and Kim teach the electronic device of claim 21.
Rosing further teaches:
wherein the one or more processors are configured to: receive the horizontal user input while the first page of the first article is displayed on the display; and cause display of a first page of the second article on the display in response to receiving the horizontal user input [Fig. 3A and 3B, Para 0016 - As shown in the exemplary embodiment of FIG. 3B, the processing engine causes the section or chapter to advance from chapter two to the beginning of chapter three, and from page 24 to page 35 of the electronic book. Moreover, this section advance operation may be accomplished while at any point in the current section].

As to dependent claim 29, Rosing and Kim teach the electronic device of claim 21.
Rosing further teaches: wherein the electronic device comprises a tablet or hand-held electronic device [Fig. 1B, Para 0013 - an electronic reader].

As to independent claim 30, the claim is substantially similar to claim 21 and is rejected on the same ground.   

As to dependent claim 31, the claim is substantially similar to claim 24 and is rejected on the same ground.   

As to independent claim 37, the claim is substantially similar to claim 21 and is rejected on the same ground.   

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Hildreth et al. (US Patent Application 2002/0041327; hereinafter Hildreth).  

As to dependent claim 22, Rosing and Kim teach the electronic device of claim 21.
Rosing further teaches: wherein: 
the first article and the second article are included in an issue [Para 0012 - a section includes multiple pages of an article in an electronic magazine or electronic newspaper, or multiple pages of a chapter in an electronic book];
Rosing does not appear to teach: wherein: 
the horizontal user input comprises a leftwards user input; and 
the second article precedes the first article within the issue.
However, Hildreth teaches in the same field of endeavor: wherein: 
the horizontal user input comprises a leftwards user input; and
the second article precedes the first article within the issue [Para 0152 - A wider class of gestures depend on motion instead of or in addition to position. An example is the gesture of "swiping the hand to the left". This gesture may be used to convey to an application that it is to return to a previous page or state].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim and Hildreth at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim to include the concept of a video based image control system taught by Hildreth to easily control different computer platforms and user applications by a user who is relatively unfamiliar with the platform and/or application, as the functions and control techniques are generally common from one GUI to another [Hildreth, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of easily control different computer platforms and user applications by a user who is relatively unfamiliar with the platform and/or application, as the functions and control techniques are generally common from one GUI to another [Hildreth, Para 0003].

As to dependent claim 23, Rosing and Kim teach the electronic device of claim 21. 
Rosing further teaches: wherein: 
the first article and the second article are included in an issue [Para 0012 - a section includes multiple pages of an article in an electronic magazine or electronic newspaper, or multiple pages of a chapter in an electronic book];
Hildreth further teaches:
the horizontal user input comprises a rightwards user input; 
the first article precedes the second article within the issue [Para 0152 - the gesture of "swiping the hand to the right" is a gesture that may be used to convey to an application that the user desires to go to the next page or state].

Claims 26, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Han et al. (US Patent Application 2008/0288894; hereinafter Han).  

As to dependent claim 26, Rosing and Kim teaches the electronic device of claim 21.
Han further teaches in the same field of endeavor: wherein the one or more processors are configured to restrict navigation between articles such that when the second page of the first article is displayed, display of the second article is restricted until the first page of the first article is displayed [Para 0022 - Program logic 204 includes logic for providing a document viewer application that is operable to display a document that contains a plurality of pages of content 206; logic for providing a table of contents feature that displays a table of contents containing a representation (e.g. thumbnail or otherwise) of at least some of the pages of content for the document (e.g. a beginning portion of each chapter or more of the document) in a manner that is overlaid on top of a current position in the document 208; logic for providing a navigation feature that allows a user to navigate through the table of contents while retaining the current position in the document 210 – Examiner notes that Han teaches navigating through chapters or section of a book is possible only on the table of content page, which is the first page of the article, restricting navigation between articles when the second page (non-table of content page) is displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Kim at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim to include the concept of a method for documents table of contents  taught by Han to allow a user to navigate through the table of contents while retaining the current position in the document [Han, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for documents table of contents  taught by Han to allow a user to navigate through the table of contents while retaining the current position in the document [Han, Para 0002].

As to dependent claim 33, the claim is substantially similar to claim 26 and is rejected on the same ground.   

As to dependent claim 41, Rosing and Kim teaches the electronic device of claim 21.
Han further teaches in the same field of endeavor:
wherein the one or more processors are configured to: 
after causing the second page of the first article to be displayed on the display, receive a second horizontal user input; and
in response to receiving the second horizontal user input, maintain display of the second page of the first article [Para 0022 - logic for providing a table of contents feature that displays a table of contents containing a representation (e.g. thumbnail or otherwise) of at least some of the pages of content for the document (e.g. a beginning portion of each chapter or more of the document); Fig. 8, Para 0030 - allows a user to navigate through the table of contents. Upon moving or otherwise using the scrolling/navigation feature 422, the table of contents 424 is adjusted to display additional content – Examiner notes that Han teaches navigating through chapters or section of a book is possible only on the table of content page, which is the first page of the article, restricting navigation between articles when the second page (non-table of content page) is displayed, thus maintaining the second page of the first article].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim and Han at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim to include the concept of a method for documents table of contents  taught by Han to allow a user to navigate through the table of contents while retaining the current position in the document [Han, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for documents table of contents  taught by Han to allow a user to navigate through the table of contents while retaining the current position in the document [Han, Para 0002].

Claims 27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Herrington et al. (US Patent Application 2005/0033657; hereinafter Herrington) and Yuen et al. (WO Patent Application 2003/0069812; hereinafter Yuen).  

As to dependent claim 27, Rosing and Kim teach the electronic device of claim 21.
Herrington further teaches in the same field of endeavor: 
wherein the one or more processors are configured to: 
cause display of a storefront page prior to the first article being displayed on the display, the storefront page comprising a plurality of thumbnails corresponding to a plurality of issues [Fig. 6, Para 0079 - As shown in FIG. 6, another aspect of the invention provides graphical magazine "rack" representations which uses a natural browsing metaphor to present users with multiple content items. The Rack provides an intuitive layout for magazines and other publications to be displayed as if the user was "browsing" or looking at them on display at a retail store or library; Para 0080 - the Rack may present thumbnails of front covers to magazines or other publications in chronological order], wherein:
a first portion of the plurality of thumbnails corresponds to a first portion of the plurality of issues to which a user of the electronic device has access, wherein the first portion of the plurality of issues comprises the first article [Fig. 6, Para 0080]; and
a second portion of the plurality of thumbnails corresponds to a second portion of the plurality of issues which the user can purchase [Para 0016 - The storefront is online which allows customers to purchase and access content through standard Internet browsers or Web access devices. Such retailers can partner with leading magazines and newspaper publishers to sell online access and print subscriptions to over a wide variety of leading publications; Para 0017 - the basic services provided in accordance with the invention include access to both current real-time news and up-to-date magazine archives. Consumers can buy related premium items and print subscriptions as well.. The media platforms and websites constructed in accordance with the invention can be flexibly modified to offer a plug-and-play solution for the paid-content needs of each publisher]; and 
cause display of the first article in response to receiving a second user input indicative of a selection of a thumbnail of the plurality of thumbnails corresponding to the first article [Para 0080 - By clicking on this issue presented at the forefront of the Rack, its contents may be further presented to the user].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim and Herrington at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim to include the concept of personalized content management and presentation systems taught by Herrington to overcome a need for an efficient and customizable system that allows viewers to access a rich source of media content online from a single platform [Herrington, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of personalized content management and presentation systems taught by Herrington to overcome a need for an efficient and customizable system that allows viewers to access a rich source of media content online from a single platform [Herrington, Para 0008].
Rosing, Kim and Herrington do not appear to teach: wherein each thumbnail of the second portion of the plurality of thumbnails comprises a visual indication indicating that a corresponding issue of the second portion of the plurality of issues is available for purchase;
However, Yuen teaches in the same field of endeavor:
wherein each thumbnail of the second portion of the plurality of thumbnails comprises a visual indication indicating that a corresponding issue of the second portion of the plurality of issues is available for purchase [Para 0055 - Something for sale. Catalog sections contain descriptions of which assets they offer for sale; Para 0067 - "Periodicals" may include a listing of all the periodicals currently available with the option to order the current issue, whatever back issues are available, or to subscribe to the future issues. Users preferably may also renew subscriptions through the catalog. Items already ordered present the "order" button as a "renew" option for periodicals that for which the user already has a subscription.]
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim, Herrington and Yuen at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim and  personalized content management and presentation systems taught by Herrington to include the concept of electronic off-line catalog taught by Yuen to allow a user to peruse the catalog at their leisure without tying up an internet connection and/or telephone line [Yuen, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of electronic off-line catalog taught by Yuen to allow a user to peruse the catalog at their leisure without tying up an internet connection and/or telephone line [Yuen, Para 0010].

As to dependent claim 34, the claim is substantially similar to claim 27 and is rejected on the same ground.   

As to dependent claim 35, Rosing, Kim, Herrington and Yuen teach the non-transitory computer-readable medium of claim 34.
Yuen further teaches: wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
determine, in response to receiving the second user input, whether the first article is stored locally on the electronic device [Para 0042 - The information services system 20 preferably includes a local bookshelf 30 associated with each portable electronic book 10 in the system; Para 0042 - The user of the portable electronic book 10 may add marks, such as bookmarks, inking, highlighting and underlining, and annotations on a digital content displayed on the screen of the portable electronic book, then stores this marked digital content in the nonvolatile memory of the electronic book 10] ; and
requesting, from a server separate from the electronic device, the first article upon determining the first article is not stored locally on the electronic device [Para 0080 - a user may either automatically receive the catalog from the network or may receive it upon request from the online bookstore. Preferably, the off-line catalog may not have its subscription canceled. If it exists on the local bookshelf, then the updates will occur whenever a connection is made; Para 0081 - to generate new content for catalogs, the bookstore administrator may access the bookstore and modify the existing catalog and save it. These "updates" are preferably done automatically when the reader communicates with the server].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim,  Herrington and Yuen, further in view of  NARAYANASWAMI (US Patent Application 2009/0249217; hereinafter NARAYANASWAMI).  

As to dependent claim 28, Rosing, Kim, Herrington and Yuen teaches the electronic device of claim 27.
NARAYANASWAMI further teaches in the same field of endeavor: wherein each thumbnail of the first portion of the plurality of issues comprises a visual indication indicating that the user has access to a corresponding issue of the first portion of the plurality of issues [Fig. 4B, Para 0065 - FIG. 4B illustrates the cursor 30 selecting the "folded" corner portion of the previous electronic document publication 22. This selection by the user input device 2, further zooms, i.e., displays more detailed information with respect to the selected previous electronic document publication 22. For example, FIG. 5 displays the Table of Contents page of the previous electronic document publication 22, wherein a user via the user input device 2 may select a specific topic or article from the Table of Contents].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim, Herrington, Yuen and NARAYANASWAMI at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim and  personalized content management and presentation systems taught by Herrington and electronic off-line catalog taught by Yuen to include the concept of displaying published electronic documents taught by NARAYANASWAMI to view a number of publications from different publishers in a single displayed view, to simultaneously search a number publications from different publishers and retrieve those results in a single displayed view [NARAYANASWAMI, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of displaying published electronic documents taught by NARAYANASWAMI to view a number of publications from different publishers in a single displayed view, to simultaneously search a number publications from different publishers and retrieve those results in a single displayed view [NARAYANASWAMI, Para 0005].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim,  Herrington and Yuen, further in view of  Pilu et al. (US Patent Application 2003/0058275; hereinafter Pilu).  

As to dependent claim 36, Rosing, Kim, Herrington and Yuen teach the non-transitory computer-readable medium of claim 34.
Pilu further teaches in the same field of endeavor: wherein a subset of the thumbnails of the first portion of the plurality of thumbnails comprises a visual indication indicative of a subset of the first portion of the plurality of issues being stored locally on the electronic device [Para 0067 - A private viewing mode control icon 51 is provided so that, if desired, the users can temporarily view and manipulate locally displayed images without interference from other users' control signals and without disturbing other users' viewing].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim, Herrington, Yuen and Pilu at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim and  personalized content management and presentation systems taught by Herrington and electronic off-line catalog taught by Yuen to include the concept of display and manipulation of pictorial images taught by Pilu to facilitate greater dynamic interaction and enjoyment between users synchronously sharing and manipulating images, in that intuitive control of image manipulation and/or transfer with minimum user input device activity and low response time [Pilu, Para 0029].
One of the ordinary skill in the art wanted to be motivated to include the concept of display and manipulation of pictorial images taught by Pilu to facilitate greater dynamic interaction and enjoyment between users synchronously sharing and manipulating images, in that intuitive control of image manipulation and/or transfer with minimum user input device activity and low response time [Pilu, Para 0029].

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Keebler et al. (US Patent Application 2012/0284290; hereinafter Keebler) and Kletter (US Patent Application 2011/0197121; hereinafter Kletter).  

As to dependent claim 38, Rosing and Kim teaches the system of claim 37.
Rosing and Kim do not teach, but Keebler teaches in the same field of endeavor: wherein: 
the plurality of digital articles are included in a digital issue [Para 0286 - The live blog may provide a collection of real-time live blog entries, which may be in the form of text, images, audio or video]; and 
the instructions, when executed, cause the one or more processors to: 
receive an original digital issue having an original pagination [Para 0271 - the initial representation may be paginated, with only more recent data items appearing directly in the initial representation]; 
generate the digital issue based on the original digital issue [Para 0289 - If a modification of one or more live blog entries is identified, the content management module can generate and store a modification representation of the changes] to, 
wherein the digital issue comprises as second pagination that is different from the original pagination [Para 0413 - Content publishing system 100 is operable to store a previous version of the modifiable data collection 2005 and compare the previous version to new versions to detect modifications. For example, content publishing system 100 will detect a modification to the data if the size, length, height, and other attributes of the new version of the modifiable data collection 2005 are different than the previous version of the modifiable data collection 2005], 
wherein generating the digital issue comprises: 
reformatting the original digital issue [Para 0385 - Content publishing system 100 enables edits, manipulations and modifications to the newly added data collection or data item. As shown in FIG. 17 interface 2000 may include editing tools 2025 for editing, manipulating and modifying the newly added data collection or data item. For example, the newly added data collection or data item may be resized, aligned, rotated, cropped, reformatted, and so on]; and
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Keebler at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing to include the concept of syndicating dynamic content for online publication taught by Keebler to overcome a need for an improved system and method for syndicating online content that may be dynamically changing in real-time [Keebler, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of syndicating dynamic content for online publication taught by Keebler to overcome a need for an improved system and method for syndicating online content that may be dynamically changing in real-time [Keebler, Para 0009].
Although Rosing, Kim and Keebler do not appear to teach, Kletter teaches in the same field of endeavor:
performing a page matching technique to identify a first set of pages of the digital issue that correspond to the first digital article as corresponding to a second set of pages of the original digital issue [Para 0045 - the 2D fine-grain visual fingerprints are independently extracted for each page of the source document 402 and revised 404 documents. Visual Fingerprint Analysis 406 is applied to identify corresponding combinations of matching fingerprint patterns between the two pages. The fingerprint scores are used to select from among the strongest most likely combinations].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Keebler and Kletter at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim and  syndicating dynamic content for online publication taught by Keebler to include the concept of effective system and method for visual document comparison using localized two dimensional visual fingerprints taught by Kletter to allow a user to compare two given documents, detect and highlight any changes in content or layout placement, and visually make the changes stand out in an effective, intuitive, and easy to see manner [Kletter, Para 0030].
One of the ordinary skill in the art wanted to be motivated to include the concept of effective system and method for visual document comparison using localized two dimensional visual fingerprints taught by Kletter to allow a user to compare two given documents, detect and highlight any changes in content or layout placement, and visually make the changes stand out in an effective, intuitive, and easy to see manner [Kletter, Para 0030].

As to dependent claim 39, Rosing, Kim, Keebler and Kletter teach the system of claim 38.
Kletter further teaches: wherein the instructions, when executed, cause the one or more processors to perform the page matching technique by: 
identifying the second set of pages of the original digital issue; 
performing a plurality of comparisons of a potential first set of pages of the digital issue to the second set of pages of the original digital issue; 
determining plurality of scores based on the plurality of comparisons, wherein each respective score of the plurality of scores corresponds to a respective comparison of the plurality of comparisons; 
determining a highest scoring comparison; and 
generate the first set of pages of the digital issue based on the highest scoring comparison [Para 0035].

As to dependent claim 40, Rosing, Kim, Keebler and Kletter teach the system of claim 39.
Keebler further teaches: wherein the instructions, when executed, 
cause the one or more processors to substitute content on one or more pages of the first potential set of pages to generate the first set of pages of the digital issue [Para 0326].

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Karidi et al. (US Patent Application 2010/0162174; hereinafter Karidi).  

As to dependent claim 42, Rosing and Kim teaches the electronic device of claim 21.
Karidi further teaches in the same field of endeavor: wherein:
the second page of the first article comprises a link to a third article that is different than the first article and the second article; and
the one or more processors are further configured to provide inter-article navigation by causing display of the third article in response to receiving a user input indicative of a selection of the link [Fig. 5E, Para 0063 - FIG. 5E also illustrates a further aspect of the present invention directed to in-panel links. Here, two such panel links are illustrated. These include a first link designated as "Link to 156" and a second link designated as "Link to 164". Here the user may simply click the first link, for example, to jump to image panel 156 or alternatively click the second link to jump to image panel 164. The designer can pick and choose whatever mechanism he desires for a link such as an icon, key word, phrase, thumbnail, or the like. These links may take the user around the canvas on a given level or may allow the user to zoom in our out to different levels while skipping some in-between levels]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing, Kim and Karidi at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a chapter navigation user interface taught by Kim to include the concept of flat navigation information and content presented on user monitor  taught by Karidi to overcome challenges of hierarchical representation which usually is static thus requiring maintenance with updates which are not always current [Karidi, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of flat navigation information and content presented on user monitor  taught by Karidi to overcome challenges of hierarchical representation which usually is static thus requiring maintenance with updates which are not always current [Karidi, Para 0004].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa (US Patent Application US 2004/0125081 A1) – teaches a user interface for gaining access to information which is user friendly, without regard to an experience of using a computer. 
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176